Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Pagei1of13 PagelD#:1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
FRANK ANZALONE,
PLAINTIFF,
VS. CV NO.: 1:21-cv-00014
UNITED BANK,
DEFENDANT. JURY TRIAL DEMANDED
COMPLAINT
I. JURISDICTION
1. This action for injunctive relief and damages is brought pursuant to 28

U.S.C. §§ 1331, 1343(4), 2201, 2202, 29 U.S.C. § 2617(a)(2). This is a suit
authorized and instituted pursuant to the “Family and Medical Leave Act of 1993,”
29 U.S.C. § 2601, et. seg. (“FMLA”). The jurisdiction of this Court is invoked to
secure protection for and to redress the deprivation of rights secured by the FMLA
and the “Emergency Family and Medical Leave Expansion Act” (EFMLEA), and
Defendant’s violation of the Acts and for injunctive relief and damages.

2. Defendant, United Bank, (hereinafter “Defendant’) is an entity subject
to suit under 28 U.S.C. § 1331 and 29 U.S.C. § 2617(a)(2). Defendant employed at

least fifty (50) persons for each working day during each of 20 or more calendar
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page2of13 PagelD#: 2

workweeks in the current or preceding calendar year. Defendant employed these
fifty (50) employees within 75 miles of Plaintiff's worksite.

3. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,
1343(4), 2201 and 2202 and pursuant to the Fair Labor Standards Act (“FLSA’’), 29
U.S.C. § 201, et seg. District Court jurisdiction exists pursuant to 29 U.S.C. §§
216(b) and 217 and 28 U.S.C. § 1331. The jurisdiction of this Court is invoked to
secure the protection and redress the deprivation of rights secured by the FLSA and
the Emergency Paid Sick Leave Act.

Il. PARTIES

4A, Plaintiff, Frank Anzalone, (hereinafter “Plaintiff’) is a resident of
Foley, Baldwin County, Alabama, and performed work for the Defendant in the
counties composing the Southern District of Alabama during the events of this case.
Plaintiff was an employee within the contemplation of 29 U.S.C. § 203(e)(1). Thus,
pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the Southern District,
Southern Division.

5. Defendant UNITED BANK. (hereinafter “Defendant”) is a company
registered and doing business in the State of Alabama and has sufficient minimum
contacts with the State of Alabama that it is subject to service of process in Alabama.
Defendant is an entity subject to suit under 28 U.S.C. § 1331 and 29 U.S.C. § 2601,

et seg. Defendant employed at least fifty (50) persons during the current or
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 3o0f13 PagelD#: 3

preceding calendar year. Therefore, this Court has personal jurisdiction over
Defendant.

6. Defendant United Bank (“Defendant”) is a company registered and
doing business in the State of Alabama and has sufficient minimum contacts with
the State of Alabama that it is subject to service of process in Alabama. Defendant
is engaged in commerce from the production of goods as contemplated by 29 U.S.C.
§§ 203(r), 203(s). Therefore, this Court has jurisdiction over Defendant.

Hi. STATEMENT OF FACTS

7. Plaintiff hereby incorporates by reference each of the allegations
contained in paragraphs | through 6 above.

8. Defendant hired Plaintiff on or about September 10, 2012.

9. Defendant employed Plaintiff as a Maintenance Technician.

10. Defendant terminated Plaintiff's employment on July 8, 2020.

11.  OnMarch 18, 2020, President Trump signed into law the Families First
Coronavirus Response Act, which included “The Emergency Family and Medical
Leave Expansion Act” (EFMLEA), which amends Title I of the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seg. (FMLA), permitting certain employees to take
up to twelve weeks of expanded family and medical leave for specified reason

related to COVID-19.
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page4of13 PagelID#: 4

12. On March 18, 2020, President Trump signed into law the Families First
Coronavirus Response Act, which included “The Emergency Paid Sick Leave Act”
(EPSLA), which amends the Fair Labor Standards Act, 29 U.S.C. § 201 ef seq.
(FLSA), mandating certain employers provide two weeks of paid leave.

13. On April 1, 2020, the United States Department of Labor’s Wage and
Hour Division Administrator issued regulations related to the Families First
Coronavirus Response Act, the EPSLA, and the EFMLEA and such regulations are
cited as 29 C.F.R. §§ 826.10-826.153.

14. The effective regulations codified as 29 C.F.R. §§ 826.10-826.153
became operational on April 1, 2020.

15. The effective regulations codified as 29 C.F.R. §§ 826.10-826.153 are
effective form April 2, 2020 through December 31, 2020.

16. During the 12-month period prior to July 7, 2020, Defendant employed
Plaintiff for at least 1,250 hours of service.

17. Defendant employed fifty (50) or more persons for each working day
during each of the 20 or more calendar workweeks in the current or preceding
calendar year of 2019 and/or 2020.

18. During the week of July 7 2020, Defendant employed fifty or more
employees that worked within 75 miles of the location where Defendant assigned

Plaintiff to work.
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page5of13 PagelD#:5

19. Prior to July 7, 2020, Plaintiff had never previously informed
Defendant of the need for FMLA leave to care for himself, his children, or a spouse.

20. Defendant failed to post any notice of EFMLEA rights as required by
29 C.F.R. § 826.80(c).!

21. Defendant failed to post any notice of EPLSA rights as required by 29
C.F.R. § 826.80(c).?

22. Defendant is a private employer as defined by 29 C.F.R. § 826.40(a).

23. Defendant employs fewer than 500 employees.

24. On July 6, 2020, Plaintiff sought treatment from the Thomas Hospital
Emergency Room.

25. Plaintiff notified Defendant of his health condition.

26. The Thomas Hospital Emergency Room staff informed Plaintiff not to
return to work until July 8, 2020 and to only return if he received a negative COVID-
19 test.

27. OnJuly 7, 2020, Plaintiff had been advised by a health care provider to
self-quarantine based on the belief that Plaintiff's contracted COVID-19 due to a

positive test for the virus.

 

' httos://Awww.dol.gov/sites/dolgov/files/ WHD/nosters/FFCRA Poster WHI422 Non-

 

Federal .pdi
2 i a fog Z fin I ;" f anu be on om PPO EES ; e% - ft . “” >
* httos://www-.dol.gov/sites/doleov/Gles/WHD/posters/FFCRA Poster WH1I422 Non-

Federal pdf

 
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page6éof13 PagelD #: 6

28. Defendant employed Jessica Lowell.

29. Lowell worked in Defendant’s Human Resources Department.

30. On July 7, 2020, Plaintiff contacted Jessica Lowell and informed her of
his positive test for COVID-19.

31. Plaintiff informed Lowell that he was not allowed to return to work for
two weeks.

32. Shortly thereafter, Lowell telephoned Plaintiff and stated she would
connect the line with Gwen Braden.

33. Braden is Defendant’s Executive Vice President-Chief Operations
Officer.

34. Braden connected the phone and then terminated Plaintiff's
employment.

35. Braden stated that two female employees claimed they asked Plaintiff
to put on a mask and because the employees had to ask the question, Defendant
terminated Plaintiff's employment.

36. Braden refused to disclose the details of this accusation, including the
identity of the two female employees or the location of the branch where this alleged
incident occurred.

37. Defendant failed to provide Plaintiff with a mask to wear in the

workplace.
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 7of13 PagelD#: 7

2

38. Defendant’s policy during July 2020 was to lock the doors of the bank’s
branches such that no one could enter without wearing a mask, meaning Plaintiff
could not enter without wearing a mask.

39. Defendant’s branch locations were supplied with disposable masks for
customers that arrived by appointment, such that if Plaintiff arrived at the branch
and the branch employees wanted Plaintiff to wear a mask, the Defendant had the
supplies necessary to provide one.

40. Defendant’s branch employees routinely removed their masks when
customers were not present.

41. Defendant’s employees working at its corporate headquarters routinely
did not wear masks or otherwise removed their masks if customers/clients were not
present.

42. On many occasions, Defendant’s branch employees told Plaintiff that
he did not need to wear a mask if customers were not present.

43. Defendant maintains security cameras at all of its branches, such that
recordings show that employees routinely do not wear a mask at all times; yet those
employees are not terminated for failure to wear a mask.

44. Defendant failed to provide Plaintiff with a Certification of Health Care

Provider for Employee’s Serious Health Condition.
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 8of13 PagelD#: 8

45. Defendant failed to provide Plaintiff with a Notice of Eligibility and
Rights and Responsibilities form.

46. Defendant failed to provide Plaintiff with an FMLA Designation Notice
form wherein such notice would have informed Plaintiff that (1) his request for
FMLA notice was not approved, (2) that the FMLA did not apply to his request; or,
(3) he had exhausted his previous use of FMLA?

47. Defendant terminated Plaintiffs employment on July 7, 2020.

48. But for Plaintiff's admission to the hospital to care for COVID-19 and
need to take EFMLEA leave due to his illness, Defendant would not have terminated
Plaintiff's employment.

49. But for Plaintiff's admission to the hospital to care for COVID-19 and
need to take FMLA leave due to his illness, Defendant would not have terminated
Plaintiffs employment.

50. Prior to Plaintiffs contraction of the COVID-19 virus and
hospitalization, Defendant had never issued any disciplinary write-ups to Plaintiff
because of his work performance.

51. Pursuant to 29 C.F.R. § 826.15 1(a), Plaintiff engaged in the exercise of

his rights wherein he attempted to take leave under the EFMLEA.

 

3 bttps://woww.dol gov/sites/doleov/files/ WH D/legaew/files/ WH-382 pdf

 
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page9of13 PagelD#:9

52. Following Plaintiffs notice that he had contracted COVID-19,
Defendant failed to pay Plaintiff eighty (80) hours of pay pursuant to 29 C.F.R. §
826.22.

IV. COUNT ONE -ELFMEA INTERFERENCE & RETALIATION

53. Plaintiff adopts by reference each and every material averment
contained in paragraphs | through 52 above as if fully set forth herein.

54. In violation of 29 U.S.C. § 2615, Defendant discharged Plaintiff's
employment after informing his employer of his diagnosis related to COVID-19 and
interfered with his ability to take leave made possible by the EFMLEA.*

55. Defendant’s decision to terminate Plaintiff's employment is not wholly
unrelated to his attempt to exercise EFMLEA rights.

56. Defendant’s actions in terminating Plaintiff's employment is a tangible
adverse job action such that other employees of Defendant might well be dissuaded
in the future from seeking to exercise rights made available pursuant to the
EFMLEA.

57. As a result of Defendant’s discriminatory termination decision in
violation of the EFMLEA, Plaintiff has been damaged, suffering loss of pay and

benefits.

 

4 See 29 CLE.R. §§ 826.20(1)(a)(ii), 826.20(3)()(A)
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 10o0f13 PagelD #: 10

V. COUNT TWO — FMLA INTERFERENCE & RETALIATION

58. Plaintiff adopts by reference each and every material averment
contained in paragraphs | through 57 above as if fully set forth herein.

59. In violation of 29 U.S.C. § 2615, Defendant discharged Plaintiff's
employment after informing his employer of his diagnosis related to COVID-19 and
interfered with his ability to take leave made possible by the FMLA.

60. Defendant’s decision to terminate Plaintiff's employment is not wholly
unrelated to his attempt to exercise FMLA rights.

61. Defendant’s actions in terminating Plaintiff's employment is a tangible
adverse job action such that other employees of Defendant might well be dissuaded
in the future from seeking to exercise rights made available pursuant to the FMLA.

62. As a result of Defendant’s discriminatory termination decision in
violation of the FMLA, Plaintiff has been damaged, suffering loss of pay and
benefits.

VI. COUNT THREE — FLSA — EMERGENCY PAID SICK LEAVE ACT

63. Plaintiff adopts by reference each and every material averment
contained in paragraphs | through 62 above as if fully set forth herein.

64. During the two years preceding the filing of this Complaint, Defendant
is an enterprise engaged in commerce or the production of goods in commerce as

defined by 29 U.S.C. 203(s)(1).
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 11of13 PagelID#: 11

65. During the two years preceding the filing of this Complaint, Defendant
has been a company wherein two or more employees are engaged in interstate
commerce and/or whose employees handle and/or work on goods that have been
moved in and/or produced in commerce, and/or use the instrumentalities of interstate
commerce including the use of telephones, credit cards, and the internet.

66. Defendant’s gross annual volume of revenue exceeds $500,000.

67. At all times relevant to this action, Defendant was an employer of
Plaintiff as defined by 29 U.S.C. § 203(d).

68. During the three years preceding the filing of this Complaint, Plaintiff,
was an employee of Defendant as defined by 29 U.S.C. § 203(e)(1).

69. On July 7, 2020, Plaintiff had been advised by a health care provider to
self-quarantine based on the belief that Plaintiffs contracted COVID-19 due to a
positive test for the virus.

70. On July 7, 2020, Plaintiff contacted Jessica Lowell and informed her of
his positive test for COVID-19.

71. Prior to July 7, 2020, Defendant employed Plaintiff as a full-time
employee such that he was normally scheduled to work at least forty hours each
week.

72. Defendant failed to pay Plaintiff eighty hours of pay based on his

average regular rate of pay as determined by 29 C.F.R. § 826.25.
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 12o0f13 PagelD #: 12

73. As the result of Defendant’s violation of the FLSA, Plaintiff has been
damaged, suffering loss of eighty hours of pay as required by the EPSLA.
VU. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for the following relief:

A. The Court issue proper process to compel Defendant to answer or
otherwise plead to the allegations contained in the Complaint;

B. Grant Plaintiff a permanent injunction enjoining the Defendant, its
agents, successors, employees, attorneys and those acting in concert with the
Defendant and at the Defendant’s request from continuing to violate the terms of the
Family and Medical Leave Act and the Emergency Family and Medical Leave
Expansion Act;

C. Enter an Order requiring the Defendant to make Plaintiff whole by
awarding reinstatement to the position he would have had, had he not been
terminated;

D. Award him back pay, together with employment benefits, front pay,
liquidated damages; special damages; nominal damages;

E.  Plaintiffrequests that the Court award Plaintiff equitable relief pursuant
to 28 U.S.C. § 2201 and 29 U.S.C. § 2601 et seq. that the actions of Defendant

violated the law; and,
Case 1:21-cv-00014-TFM-M Document1 Filed 01/07/21 Page 130f13 PagelD #: 13

EF. This Court award Plaintiff the amount of his paid sick leave, liquidated
damages equal to the amount of his paid sick leave; nominal damages; and special
damages;

G. That Plaintiff be granted judgment against Defendant for all reasonable
attorneys’ fees, costs, disbursements and interest; and

H. For such other and further relief as this Court deems equitable, proper

LEAL .e

Allen D. Arnold

and just.

OF COUNSEL:

ALLEN D. ARNOLD, Attorney at Law
A Member of The Five Points Law Group, LLC
2151 Highland Avenue South, Ste. 205
Birmingham, AL 35205

(205) 252-1550

F: (205) 502-4476

allen@Spointslaw.com

PLAINTIFF REQUESTS TRIAL BY STRUCK JURY

LL EO

“OF COUNSEL

DEFENDANT’S ADDRESS:
United Bank

c/o Tina N. Brooks

200 East Nashville Avenue
Atmore, AL 36504
